Citation Nr: 1205491	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an eye disorder, claimed as loss of vision of both eyes.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1956, with one year and 10 months prior service.  

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2006 from the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), via its "Tiger Team" in charge of expediting VA benefits claims.  The Veteran's appeal is now under the jurisdiction of the RO in Baltimore, Maryland. 

The Board remanded this matter in June 2010 for additional development.  Such has been completed and this matter is returned to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The balance of the evidence reflects that the Veteran has an eye disorder, assessed on most recent examination as open angle glaucoma and posterior staphyloma with myopic maculopathy in each eye, which at least as likely as not began in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection is warranted for an eye disorder eye currently assessed as angle glaucoma and posterior staphyloma with myopic maculopathy in each eye.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159. 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and To Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the claim for service connection for an eye disorder.  Accordingly, even if error was committed with respect to either the duty to notify or the duty to assist as it pertains to the matter decided herein, such error was harmless and will not be further discussed.

II.  Service Connection

Generally, applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in- service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this matter the Board notes the factual background shows a preexisting visual defect noted on entry.  Thus further discussion of the laws governing the presumptive of soundness is not necessary.  

A preexisting injury or disease will be considered to have been aggravated by service, where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b) . 

Congenital or developmental defects, to include refractive error, are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service. VAOPGCPREC 82-90. 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.
 
Service treatment records revealed that on the Veteran's induction examination in December 1953, he had 20/200 vision in both eyes, correctable to 20/40 bilaterally, and he was summarized as having a visual defect, not disabling.  No other significant findings regarding the eyes were shown.  The rest of the service treatment records are negative for evidence of injury or diseases of either eye, but reflect routine checkups and prescriptions for corrective lenses.  A February 1954 eye examination noted a diagnosis of high myopia and ordered a prescription for corrective lenses.  In December 1954 the Veteran was noted to need contact lenses and arrangements were made.  In July 1955 he was prescribed corrective lenses that still corrected his vision in both eyes to 20/40 and in October 1955 his glasses were checked.  His January 1956 separation examination revealed that he had 20/200 vision in both eyes, correctable to 20/40 in the right eye and 20/50 in the left eye.  His report of medical history was summarized as having had eye trouble, worn glasses and had problems with bad eyesight in getting a job.

Service personnel records included a February 1954 profile that noted the Veteran had defective vision and listed the conditions as follows: astigmatism, hyperopia, myopia and strabismus.  Due to such conditions, he was deemed not fit to drive a military vehicle without glasses or handle weapons in a combat zone.  

A March 1956 VA examination showed the identical findings regarding correctable vision as were shown in the January 1956 separation examination.  Examination of the eye was otherwise negative.

In June 1981, the Veteran alleged that his eye problems worsened in service from corrected vision of 20/40 bilaterally on induction into service, and decreased to 20/50 left eye.  The right eye remained 20/40.  The Veteran alleged that his vision decreased to such an extent that he needed cataract surgery.  A July 1981 VA examination report noted a history of eye problems causing time lost from work, and history of an eye operation in 1981, but did not include any examination of the eyes.  A December 1979 record, which appears to have been submitted in December 1981, addressed lumbar spine problems but also noted that the Veteran was scheduled to undergo eye surgery the next week. 

VA records from 2003 to 2006 document routine checkups for chronic eye conditions and repeatedly show no apparent papillary defect, and full and round extraocular muscles on examination, except as noted below.  Among these records was one from January 2003, when he was interested in low vision aids for trouble with vision at both distance and near.  His visual acuity at the time was corrected to 20/200 in the right eye, and 20/70-1 in the left eye.  The diagnostic impressions rendered in January 2003 were of history of high myopia both eyes, with posterior staphylomas and myopic maculopathy of both eyes with decreased visual acuity; status post CE 1978/1979 with aphakia OU and glaucoma based on patient's history-with questions of irritation with Cosopt and overtreatment.  This impression remained essentially unchanged from January 2003 in the medical history/problem list reported in subsequent records from 2003 to 2006, except that the question of irritation from Cosopt and overtreatment was removed in the subsequent records.  

In April 2003 the Veteran was noted to have visual acuity of 20/200 in the right eye and 20/200+ in the left eye.  He indicated that glasses helped brighten things, but he still had trouble reading.  A May 2003 low vision examination revealed that he was tested to use low vision devices which included microscopic and illuminated segment mag and clip on telescope, in addition to his bifocals.  A July 2003 check on intraocular pressure (IOP) showed unchanged visual acuity from April 2003, and the problem list remained essentially unchanged from the diagnostic impression of January 2003.  An August 2003 eye clinic note revealed that fixation monitor of the right eye indicated the Veteran was not fixating properly and that his best corrected vision was 20/160 right eye and 20/50 left eye with irregular shaped pupils and PI's in both eyes.  A September 2003 IOP checkup noted an enlarged blind spot for both eyes with central defects consistent with staphyloma.  

VA records from 2004 also noted the presence of optic nerve heads (ONH) with buried drusen in both eyes in January 2004, with other findings similar to those in 2003.  The visual acuity for that month was 20/200 right eye and 20/100 left eye.  Records from May 2004 and September 2004 gave an impression of intraocular pressure, and the September 2004 record also diagnosed decreased vision in both eyes due to myopic maculopathy as well as meibomian gland dysfunction (MGD) in both eyes.  Visual acuity in September 2004 was 20/200 right eye and 20/200+ left eye.  

Records from January 2005 reveal that the Veteran felt his near vision had decreased since his last examination and that it had done so over the past 3 months.  He complained that the magnifying lens he used to read with was not working as well as it used to.  Visual acuity was 20/200 in both eyes and findings including buried drusen, staphoma both eyes, macular atrophy in both eyes and pigmented lattice of the superior temporal of the right eye.  The impression was IOP and complaints of reduced near vision times 3 months.  

A February 2005 letter from the Veteran's regular VA optometrist, reported that his condition was such that he is considered legally blind.  Other records from February 2005 noted his condition to now be legally blind and addressed the services available to aid him.  It was also noted that the Veteran brought in old military records which verified treatment for a number of eye conditions including hyperopia, amblyopia, strabismus, myopia and astigmatism.  He was described as having never applied for service connection for his eyes and was referred to a Veteran's benefits counselor.  A May 2005 treatment note revealed the Veteran's past medical history to be significant for legal blindness.  It was noted that he wished to be placed in the VA system to continue with care from eye and blind services.  In September 2005, in addition to the problem list/medical history that remained unchanged from that rendered in January 2003, he was now noted to have dry eye, possibly due to medications.  Following examination, which showed visual acuity of 10/125+ in the right eye and 10/80 in the left eye, the impression included meibomitis with dry eyes and no discomfort.  The Veteran was attending a school for the blind in September 2005.  

In January 2006, the Veteran was again noted to be legally blind, and in February 2006, he was seen for intraocular pressure check, with the problem list/medical history virtually unchanged from the diagnostic impression in January 2003, except that it included dry eye possibly due to medications.  He was noted to have visual acuity of 20/200 in the right eye and 20/200+ in the left eye, with stable vision and no other ocular complaints besides long standing floaters.  Other significant findings were shown to be IOP below target and dry eyes.  The records from January and February 2006 also revealed continued training and equipment from the Blind Rehabilitation Center.  

Submitted in April 2006 was an article entitled "Understanding Vision Loss from Pathological Myopia."  This was authored by two individuals who are shown to be doctors of optometry and are associated with the Low Vision Centers of Indiana, located in Hartford City, Indiana.  The article suggests that pathological myopia is quite different from simple refractive myopia or nearsightedness and that it is an extremely high amount of nearsightedness that causes a major alteration of the shape of the eye which may lead to profound vision loss.  The condition is also described as increasing the incidence of other eye diseases or conditions such as glaucoma, macular degeneration and retinal detachment.  Pathological myopia was described as frequently occurring in childhood and it is associated with high refractive error requiring very strong prescriptions to correct.  

The report of a June 2011 VA examination included review of the claims folder.  The Veteran's ocular history was noted to be significant for a diagnosis of an open ended glaucoma in each eye with a Humphrey visual field showing arcuate defects that appeared to be deepening.  He had proven tolerant to Travatan Z treatment.  He was also legally blind due to his high myopia and myopia maculopathy.  His best corrected visual acuity in the past had been 20/200 in each eye.  He also had a diagnosis of optic nerve head drusen in each eye and he was aphakic.  He was status post cataract extraction in 1978.  His current refractive error was approximately +3 in each eye.  On the day of the examination, he had no generalized symptoms, without pain, redness, swelling or discharge.  He had visual symptoms of blurred vision straight ahead in each eye.  He was legally blind since 2005 and did not drive.  He could not read except through a closed circuit TV magnifier.  His vision varied and was blurry some days and better other days.  He did have a history of continuous use of ophthalmic medication.  He walked with a cane.  

Examination revealed his best corrected distance and near acuities were count fingers at 2 foot in the right eye and 20/400 left eye.  He had no improvement by manifest or pinhole either eye.  Pupil reactions were equal, round, reactive to light.  Extraocular muscles were full.  His slit lamp was normal except the iris of each eye significant for surgical peripheral iridectomy lens of each eye absent.  He was aphakic.  His dilated fundus exam revealed cup to disc ratio of 0.0 in each eye with papillary atrophy and staphyloma appearance to the posterior pole.  The artery to vein ratio was two thirds.  The macula of each eye significant for myopic atrophy, with geographic atrophy centrally encompassing the macula of each eye.  The periphery of each eye was flat and intact to 360 degrees.  There was a drusenoid appearance to optic nerve in each eye.  The examiner's assessment was that the Veteran had open angle glaucoma in each eye.  His IOP was at target.  He also had myopic maculopathy with a loss of best corrected visual acuity to count fingers in the right eye and 20/400 in the left eye.  He had a posterior staphyloma appearance to the posterior pole encompassing the macula.  He had optic drusen in each eye and he was aphakic.  

The examiner stated that the Veteran has several chronic eye disorders, first an open angle glaucoma in each eye and also a posterior staphyloma with myopic maculopathy in each eye.  The examiner opined that it is at least as likely as not that any current eye disorder did begin during his time in service.  The examiner also opined that the diagnosed disorder was not shown to have preexisted service, nor was there superimposed injury of any preexisting disorder that would have worsened his condition.  While he was noted to have been near sighted prior to service, he may not have had the pathological myopia or staphyloma at that time.  The worsening of the preexisting condition during service (the refractive error noted on entry as nearsightedness) was due to natural progress, rather than any increase beyond natural progress.  Thus the opinion appears to be that the currently diagnosed eye disorder began directly in service, rather than due to a preexisting disorder aggravated by service. 

Based on a review of the foregoing and with application of reasonable doubt, the Board finds that service connection is warranted for an eye disorder currently assessed as angle glaucoma in each eye, and also assessed as posterior staphyloma with myopic maculopathy in each eye.  This is based on the opinion from the VA examiner in June 2011 stating that such disability (described as resulting in blindness) at least as likely as not that any began in service, and that this currently diagnosed disorder was not shown to preexist service.  There is no evidence submitted that directly contradicts this opinion, although the article submitted in June 2006 suggests that pathological myopia, (which differs from simple refractive myopia or nearsightedness), often begins in childhood.  In sum, the Board finds the evidence is at least in equipoise, and that a grant of service connection for an eye disorder, currently assessed as angle glaucoma and posterior staphyloma with myopic maculopathy in each eye, is warranted.


ORDER

Entitlement to service connection for an eye disorder, assessed as open angle glaucoma in each eye; and posterior staphyloma with myopic maculopathy in each eye is granted. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


